Citation Nr: 0946587	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  04-32 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Buffalo, New 
York Department of Veterans' Affairs (VA) Regional Office (RO).

In May 2005, the Veteran and his spouse testified before a 
Decision Review Officer (DRO) at the Buffalo, New York RO.  A 
copy of the hearing transcript has been associated with the 
claims file.

The Board previously remanded this case in September 2008 for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
service connection a back disability.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

In statements and testimony presented throughout the duration 
of this appeal, the Veteran has maintained that although he was 
involved in an automobile accident in 1963 prior to his active 
service, did not develop back problems this until his active 
service.  He also reported that, while stationed in Vietnam, he 
was injured in a gasoline explosion, which resulted in burn 
injuries and a back injury as he had to roll on the ground over 
wooden pallets to put out the fire.  Prior to going to Vietnam, 
he also performed heavy lifting in the duties of a field 
artillery.  The Veteran and his spouse reported that he did not 
seek medical treatment for his back following service and that 
he would self medicate or his spouse would treat the back with 
over the counter remedies.    

The Veteran's DD form 214 reflects that from June 1968 to 
August 1968, he completed a field artillery basic course.  
Service treatment reports do not contain the Veteran's service 
entrance examination report.  However, these documents show 
that in a June 1968 report, the Veteran was placed on limited 
profile for chronic lumbosacral strain, noted as a permanent 
condition, wherein he was instructed not to engage in any 
prolonged standing or marching, and was found ineligible for 
training in certain military occupational specialties.  
December 1968 and February 1969 service treatment reports 
reflect that the Veteran sustained back trouble from a car 
accident in 1963 and he wore a back brace afterwards, although 
the Veteran was found to be "okay" at this time.  In June 
1969, the Veteran was treated for second degree burns resulting 
from burning out a stump ditch with gasoline.  At this time, 
the Veteran reported a history of back trouble after an 
automobile accident in 1963, however, it was noted that he had 
no current symptoms  

A March 1970 separation examination reflects that the Veteran's 
back was evaluated as "normal."  In a March 1970 Report of 
Medical History, the Veteran reported a history of back trouble 
and the examining physician noted that the Veteran had hurt his 
back in during a 1963 motor vehicle accident.  He was also 
noted to have experienced occasional back pain with lifting.  
On a DA Form 3082-R, Statement of Medical Condition, the 
Veteran indicated that there had not been any change in his 
medical condition.

Private and VA medical records from May 1986 to October 2007 
reflect that the Veteran was variously treated for and 
diagnosed with back disabilities, including: chronic low back 
pain, chronic back pain, arthritis in the back, lumbosacral 
sprain/strain, sciatica, sciatica with right sacroiliac 
tenderness, low back strain, occasional right thoracic back 
pain, dorsal/lumbar strain, L2-L3-L4 radiculitis, low back 
syndrome, sacroilitis, mild residual radiculitis and low back 
syndrome with herniated nucleus pulposus at L3-L4.    

In 2002 and 2006 letters, the Veteran's private treating 
physician opined that the Veteran's low back pain was at least 
as likely as not related to his active service and the basis 
for this opinion included the Veteran's reported history of a 
back injury in 1968.  

In a November 2008 VA examination and April 2009 addendum, a 
nurse practioner found that it could be concluded with clear 
and unmistakable certainty that the Veteran's currently 
diagnosed back disability preexisted his entry into active 
military service.  It was concluded that a back disability did 
clearly exist in service and it could be concluded with clear 
and unmistakable certainty that the preexisting back disability 
was not aggravated to a permanent degree in the service beyond 
that which would be a natural progression of the disease.  The 
examiner also found that it was not at least as likely as not 
that the Veteran's back disability had its onset during active 
military service.  

The Veteran's representative argues that the November 2008 VA 
examination and April 2009 VA examination addendum are 
inadequate as the examiner was a nurse practitioner and the 
examination was not signed by a physician.  

In considering the fact that both the November 2008 VA 
examination and April 2009 VA examination addendum were 
performed by a nurse practitioner and the examination was not 
signed by a physician and that a private physician has provided 
two positive nexus opinions based solely upon the Veteran's 
reported history, the Board finds that a new VA examination is 
necessary to obtain an opinion as to whether the Veteran has a 
current back disability which was aggravated (permanently 
worsened beyond the normal progress of the disorder) by his 
military service.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 
20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination by an orthopedic 
physician to determine the current nature of 
his back disability.  The claims folder must 
be made available to and reviewed by the 
examiner in connection with the examination, 
to include a review of service treatment 
records and a copy of this remand.  All 
tests deemed necessary should be conducted.  
The examiner should provide a diagnosis of 
any current back disorders found.  

The examiner is then asked to provide an 
opinion on the following:

(a).   Did the Veteran have a back 
disability prior to his active service?  

(b).  Did the Veteran have a back disability 
during his active service?  If so, please 
list the disability.

(c).  If a back disability was found to have 
existed prior to the Veteran's active 
service, the examiner should express an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
that the Veteran's current back disability 
was aggravated by (permanently worsened 
beyond the normal progress of the disorder) 
his active service.  If the examiner finds 
that the Veteran's back disability was 
aggravated by his military service, he/she 
should quantify the degree of aggravation, 
if possible.  A complete rationale for any 
opinions should be provided.

(d).  If a back disability was not found to 
have existed prior to the Veteran's active 
service, the examiner is asked to express an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
that the Veteran's current back disability 
is related to his active service.  

The examiner must provide a medical basis 
for the opinion based on review of the facts 
and medical evidence.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If the 
benefits sought on appeal remain denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


